Citation Nr: 1638872	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as the result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.  The Veteran died in December 2008.  The Appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  The Veteran's VA claims file has since been transferred to the RO in Muskogee, Oklahoma. 

The Board notes that the Appellant's claim for Dependency and Indemnity Compensation was denied in October 2009.  The current claim was remanded in November 2014 and July 2015 for further development.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in December 2008 was multi-organ failure with bacteremia, candidemia, pneumonia, and line sepsis as an underlying causes of death. 

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  The weight of the evidence is against the conclusion that there is a causal connection between the principal cause of death, or any underlying cause of death, and military service. 




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, the Veteran was not service-connected for any disabilities at the time of his death.  The Appellant received all essential notice, was represented in her claim by a veterans service organization, had a meaningful opportunity to participate in the development of her claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  As such, the VCAA duty to notify was satisfied.  Furthermore, neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In April 2015, the Board remanded the appellant's claim to obtain a medical opinion, which was obtained.

Service treatment records and private treatment records were obtained.  The Board remanded the appellant's claim in 2015 in an effort to obtain additional records from St. Joseph's hospital.  Unfortunately, despite several requests to the hospital, no records were obtained.  The appellant was informed of this unfortunate development in a January 2016 letter and offered the opportunity to submit the records.  Unfortunately, no records were submitted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Cause of the Veteran's Death

At the time of his death, the Veteran was not service connected for any disability.  Instead, the Appellant claims that exposure to asbestos during the Veteran's period of active service, while working primarily in power production, at which time he worked with wells and pumps, ultimately caused or contributed to the Veteran's death.  

In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically-related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be medically-determined to have been one of the immediate or underlying causes of death, or be etiologically-related to the cause of death.  38 C.F.R. 
§ 3.312(b).  Significantly, it is not sufficient to show that it casually-shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of death may be alternatively warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Here, the immediate cause of the Veteran's death in December 2008 was multi-organ failure with bacteremia, candidemia, pneumonia, and line sepsis as an underlying causes of death.  The Veteran's service treatment records are negative for any such diagnosis.  

Post-service, the record is replete with treatment for pulmonary disorders.  However, there is no medical evidence of record linking any disorder, pulmonary or otherwise, to the Veteran's period of active service.  To that end, the Board remanded the Appellant's claim in July 2015 in an effort to obtain additional, potentially-relevant medical records which had not been associated with the record.  Such records from Banner Thunderbird Medical Center were obtained, demonstrating continued treatment for chronic pulmonary disorders.  These records did not provide any evidence to suggest that any of the Veteran's disorders were etiologically-related to his period of active duty (to include exposure to asbestos).

As to the Appellant's assertions that the Veteran's death was etiologically-related to such unconfirmed exposure, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Appellant's belief that the Veteran's service-connected occupation, which involved working with pumps and wells, ultimately resulted in his death.  However, the Appellant has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis, and the record simply does not support her assertion that any event, or series of events, during the Veteran's period of service, in any way, was a causal factor his demise.  Importantly, the Board notes that pneumonia, which was a causative factor leading to the Veteran's death, was found to be a complication of an October 2008 bowel resection.  Further, there is no indication of record that this event, nor any pulmonary diagnosis of record, was linked to asbestos exposure.

Nevertheless, an October 2008 radiographic study reflected "possible pleural thickening or pleural effusion on the left is very small."  Based on this finding, the Board remanded the appellant's claim in 2014 for a medical opinion.  

In April 2015, a VA examiner reviewed the entire file and opined that the Veteran's pulmonary disorder, diagnosed near the time of his death as respiratory failure; end stage COPD and emphysema; pneumonia; was less likely than not (less than 50 percent probability) related to his active duty service or is otherwise etiologically related to his period of service, to include exposure to asbestos.  

In summary, the examiner stated "...the Veteran did not have evidence of pre-existing pulmonary disease when he entered military service. Veteran was treated for an acute self-limited minor illness of a URI [upper respiratory infection] during his military service.  Veteran did not have evidence of pulmonary disease when he left military service.  Medical records are limited to a series of hospital admissions at Banner Thunderbird Medical Center covering just months prior to his death. Veteran was a 100 pack year smoker who during the midst of a series of hospital admissions with respiratory failure requiring intubation, against medical advice smoked 4-5 cigarettes a day while on high-flow oxygen.  Prior to his death was diagnosed with respiratory failure; end stage COPD and emphysema; pneumonia; questionable history of lung cancer; history of pseudomonas pneumonia, but NOT underlying asbestosis".  To support his conclusion, the examiner provide a number of treatises discussing lung disease and pleural plaques.

This opinion was well-supported and its conclusions have not been rebutted by any medical evidence.  As such, it is afforded great weight.

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's period of active service and the disorders which caused his death.  The Veteran was not service connected for any disability at the time of his death, and asbestos exposure has not been demonstrated.  Accordingly, while the Board is very sympathetic to the Appellant's claim, service connection for cause of the Veteran's death is denied.


ORDER

Service connection for cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


